Citation Nr: 0902783	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD) for the period 
beginning on February 17, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which, in part, granted 
entitlement to service-connection for PTSD and assigned a 30 
percent evaluation from February 17, 2006.  The veteran 
appealed the initial rating.

By rating action in March 2008 the 30 percent evaluation was 
increased to 50 percent from February 17, 2006.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from a claim 
for an increased rating for disability already service-
connected).

Prior to the case being forwarded to the Board, the veteran 
withdrew the issues of entitlement to service connection for 
a right ear hearing loss and for dermatitis, bilateral in an 
April 2008 correspondence.  As such these issues are not 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran last underwent a VA psychiatric examination in 
conjunction with this claim in September 2006.  This 
examination report indicates a Global Assessment of 
Functioning (GAF) score of 52, with the examiner also citing 
to excessive consumption of alcohol as a coping mechanism.

Evidence added to the claims file since that examination 
report indicates a high likelihood of a worsening of symptoms 
since that time.  Notably, in an August 2007 letter from his 
treating VA social worker, it was reported that the veteran's 
PTSD was severe and ongoing.  The social worker opined that 
the veteran would "never again be able to seek gainful 
employment."  Also, during his November 2008 Travel Board 
hearing, the veteran testified that his symptoms of PTSD had 
increased through the years.

The Board is aware that the length of time since the last 
examination, in and of itself, does not warrant a further 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  A 
reexamination, however, is warranted when the veteran reports 
a worsening of symptoms.  Id.

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination, with an licensed 
psychiatrist or psychologist, to 
determine the symptoms and severity of 
his service-connected PTSD.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
examination findings should be described 
in a typewritten report.  The examiner 
should render a multi-axial diagnosis and 
assign a Global Assessment of Functioning 
(GAF) score corresponding to the extent 
of impairment due to PTSD.  The examiner 
should also separately describe the 
extent to which PTSD results in 
occupational and social impairment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

